 TEAMSTERS LOCAL NO. 307International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, local No.307 and Ringsby Truck Lines, Inc. Case 27-CB-1103September 23, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYUpon a charge filed on March 14, 1977, byRingsby Truck Lines, Inc., herein called the Employ-er, and fully served on International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, Local No. 307, herein called Respon-dent, the General Counsel of the National LaborRelations Board, by the Acting Regional Director forRegion 27, issued a complaint and notice of hearingon April 20, 1977, against Respondent, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(b)(l)(B) and Section 2(6) and(7) of the National Labor Relations Act, as amended.Copies of the charge, complaint, and notice ofhearing before an Administrative Law Judge wereduly served on the parties to this proceeding.Respondent failed to file an answer to the complaint.On July 18, 1977, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment with appendixes attached, and on July 25,1977, an amendment thereto. Subsequently, onAugust 3, 1977, the Board issued an order transfer-ring the proceeding to the Board and a Notice ToShow Cause why the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent did not file a response to the Notice To ShowCause and therefore the allegations of the Motion forSummary Judgment stand uncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge, inwhich case the respondent shall so state, such232 NLRB No. 47statement operating as a denial. All allegations inthe complaint, if no answer is filed, or anyallegation in the complaint not specifically deniedor explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to beadmitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing served onRespondent specifically stated that unless an answerto the complaint was filed within 10 days of servicethereof "all of the allegations in the Complaint shallbe deemed to be admitted to be true and may be sofound by the Board." Further, according to theuncontroverted allegations of the Motion for Sum-mary Judgment, on July 7, 1977, the GeneralCounsel contacted John Spears, authorized businessrepresentative for Respondent, who referred GeneralCounsel to John Rooney, Esq., as Rspondent'scounsel. (Mr. Rooney had not entered an appearancein this matter.) Mr. Rooney's office was contactedand informed of the General Counsel's intention tofile this motion if an answer to the complaint was notfiled by July 12, 1977. No answer had been filed as ofthe date of filing of the Motion for SummaryJudgment and its amendment, and Respondent hasfailed to file a response to the Notice To Show Causein which it could have attempted to explain its failureto answer.No good cause for failure to file an answer havingbeen shown, in accordance with the rules set forthabove, the allegations of the complaint are deemed tobe admitted. Accordingly, we find as true all theallegations of the complaint and grant the Motion forSummary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERRingsby Truck Lines, Inc., is, and has been at alltimes material herein, a corporation duly organizedunder, and existing by virtue of, the laws of the Stateof Nebraska and engaged in the interstate transpor-tation of goods from its principal office and place ofbusiness in Denver, Colorado, and its terminal inCheyenne, Wyoming. In the course and conduct ofits business operations, Ringsby Truck Lines, Inc.,annually derives in excess of $200,000 gross revenuefrom such operations.We find, on the basis of the foregoing, that theEmployer is, and has been at all times materialherein, an employer engaged in commerce within the323 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.11. THE LABOR ORGANIZATION INVOLVEDRespondent is, and has been at all times materialherein, a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESRespondent, by its officers, agents, and representa-tives, restrained and coerced and is restraining andcoercing the Employer, in the selection of itsrepresentatives for the purpose of collective bargain-ing and the adjustment of grievances, by thefollowing acts and conduct:I. On or about January 10, 1977, Respondent,acting by and through John Spears, its secre-tary/treasurer, advised Jeff DeLong, Bernard Rona,and Lester Cooper, supervisors of the Employer at itsCheyenne, Wyoming, location, and representativesof the Employer for the purposes of collectivebargaining or the adjustment of grievances within themeaning of Section 8(b)(1)(B) of the Act, that theywere being brought before the executive board ofRespondent on charges of crossing the picket line ofRespondent and performing work for the Employer.2. On or about January 28, 1977, Respondent, byits officers, agents, and representatives, levied finesagainst the three above-named individuals becausethey crossed Respondent's picket line and performedwork or services for the Employer.3. At all times material herein, the three above-named individuals were performing work or servicesfor the Employer as representatives for the purposesof collective bargaining or the adjustment of griev-ances and did not perform any substantial amount ofwork within the bargaining unit represented byRespondent.Accordingly, we find that by the aforesaid conductRespondent has restrained and coerced the Employ-er in the selection of its representatives for thepurposes of collective bargaining and adjustment ofgrievances, and thereby has engaged in unfair laborpractices within the meaning of Section 8(b)(1)(B) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in section111, above, occurring in connection with the Employ-er's operations described in section I, above, have aclose, intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(b)(l)(B) of the Act, we shallorder that it cease and desist therefrom, and that ittake certain affirmative action as set forth belowdesigned to effectuate the purposes and policies ofthe Act.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Ringsby Truck Lines, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,Local No. 307, is a labor organization within themeaning of Section 2(6) and (7) of the Act.3. By the acts described in section III, above,Respondent has restrained and coerced the Employ-er in the selection of its representatives for thepurposes of collective bargaining and adjustment ofgrievances and thereby has engaged in unfair laborpractices within the meaning of Section 8(b)( )(B) ofthe Act.4. The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and (7)of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local No.307, its officers, agents, and representatives, shall:1. Cease and desist from restraining or coercingRingsby Truck Lines, Inc., in the selection ofrepresentatives for the purpose of collective bargain-ing or the adjustment of grievances:(a) By fining, otherwise disciplining, or attemptingby any means to collect or enforce any fine ordiscipline imposed against any such representatives,including Jeff DeLong, Bernard Rona, and LesterCooper, who perform substantially only supervisoryfunctions for Ringsby Truck Lines, Inc., whileRespondent is engaged in a labor dispute with thatEmployer.324 TEAMSTERS LOCAL NO. 307(b) By engaging in any like or related conductconstituting such restraint or coercion.2. Take the following affirmative action which,we find, will effectuate the policies of the Act:(a) Rescind and expunge from all records the fineslevied against Jeff DeLong, Bernard Rona, andLester Cooper after they had performed substantiallyonly supervisory functions for Ringsby Truck Lines,Inc., while Respondent was engaged in a labordispute with that Employer.(b) Advise Jeff DeLong, Bernard Rona, and LesterCooper, in writing, that the said fines have beenrescinded and expunged from all records.(c) Post at its office and meeting halls copies of theattached notice marked "Appendix."' Copies of saidnotice, on forms provided by the Regional Directorfor Region 27, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices tomembers are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(d) Mail to the Regional Director for Region 27signed copies of the said notice for posting, ifRingsby Truck Lines, Inc., is willing, at its Cheyenne,Wyoming, location, in places where notices toemployees are customarily posted. Copies of saidnotice, on forms provided by the Regional Directorfor Region 27, after having been signed by Respon-dent's representative, shall be forthwith returned tothe Regional Director for posting by Ringsby TruckLines, Inc.(e) Notify the Regional Director for Region 27, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.i In the event Ihat this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT restrain or coerce Ringsby TruckLines, Inc., in the selection of representatives forthe purpose of collective bargaining or theadjustment of grievances:(a) By fining, otherwise disciplining, orattempting in any manner to collect orenforce any fine or discipline heretoforeimposed against any such representatives,including Jeff DeLong, Bernard Rona, andLester Cooper, who perform substantiallyonly supervisory functions for RingsbyTruck Lines, Inc., while we are engaged in alabor dispute with that Employer.(b) By engaging in any like or relatedconduct constituting such restraint or coer-cion.WE WILL rescind and expunge from all recordsthe fines levied by us against Jeff DeLong,Bernard Rona, and Lester Cooper, after they hadperformed substantially only supervisory func-tions for Ringsby Truck Lines, Inc., while wewere engaged in a labor dispute with thatEmployer, and WE WILL notify the above-namedemployees, in writing, that we are rescinding thefines and that we have expunged our records ofsuch fines.INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA,LOCAL No. 307325